Title: To Thomas Jefferson from William Roscoe, 4 June 1805
From: Roscoe, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Allerton near Liverpool 4th. June 1805.
                  
                  It is with particular pleasure that I avail myself of the opportunity afforded me by the publication of my history of The Life and Pontificate of Leo X. of requesting you will do me the honour of accepting a Copy, as a humble but very sincere token of the respectful esteem & attachment of the author. In thus venturing to introduce my own productions to your notice, I am sensible I may be accused of presumption; but from such a charge I find some shelter in the reflection that History is the peculiar study of those in high station, whose opinions & conduct have an important influence on the destiny of mankind; & I also flatter myself with the hope that the principles avowed in this work will be found in unison with those sentiments of enlightened toleration, liberal policy, & universal benevolence, which have been no less strikingly evinced in your practice, than energetically recommended & enforced in your public addresses to the great & increasing Nation over which you so deservedly preside. 
                  I have the honour to be, with the most sincere respect, Sir, Your very faithful & obedt. Servt.
                  
                     W: Roscoe. 
                  
               